DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s claims teach a system that uses signatures to assess the level at which content has been altered and determining a respective action to be performed on the content based on the type of content, level of alteration and a set of related rules. Available prior art such as Smith and Brock teach systems that compare content signatures with reference signatures to identify portions of content that have been altered and then performs an action. The available references do not teach the steps whereby the performed actions are based on related rules. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claims 1-5, 7-15 and 17-20 are allowed.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Jason Ingerman on 5/26/2021.

The application has been amended as follows: 

	1. (Amended) A method for identifying altered content, the method comprising:
determining a content type for an unverified content item;
determining, based on the content type, verification criteria for use when determining a veracity of content items that are of the content type;
locating a first verified content item corresponding to the unverified content item;
identifying, within the first verified content item, a corresponding start point that matches a start point within the unverified content item; 
comparing each of a plurality of portions following the start point of the unverified content item with corresponding portions in the first verified content item; 
identifying, based on the comparing, an altered portion in the unverified content item, wherein the altered portion follows the start point of the unverified content item and does not match a corresponding portion in the first verified content item; 
in response to identifying the altered portion, determining, based on the comparing, that one or more portions of the unverified content item that follow the altered portion match corresponding portions in the first verified content item; 
by:
retrieving a first rule from a plurality of rules defined by the verification criteria;
determining whether content of the unverified content item violates the first rule based on comparing the unverified content item to the first verified content item;
in response to determining that the content of the unverified content item violates the first rule:
retrieving a second rule from the plurality of rules defined by the verification criteria; and
determining whether content of the unverified content item violates the second rule based on comparing the unverified content item to the first verified content item;
in response to determining that the content of the unverified content item does not violate the first rule:
retrieving a third rule from the plurality of rules defined by the verification criteria; and
determining whether content of the unverified content item violates the third rule based on comparing the unverified content item to the first verified content item; and
determining, based on the first rule and the second rule or based on the first rule and the third rule, that the unverified content item violates the verification criteria;
in response to determining that the unverified content item violates the verification criteria, storing a verification flag in association with the unverified content item, wherein the verification flag indicates that the unverified content item violates the verification criteria;
in response to determining that the unverified content item does not violate the verification criteria, storing the verification flag in association with the unverified content item, wherein the verification flag indicates that the unverified content item does not violate the verification criteria;
generating for display an indication of the verification flag along with information about the unverified content item.
 
 
6. (Cancelled)

11. (Amended) A system for identifying altered content, the system comprising:
memory; and
control circuitry configured to:
determine a content type for an unverified content item;
determine, based on the content type, verification criteria for use when determining a veracity of content items that are of the content type;

identify, within the first verified content item, a corresponding start point that matches a start point within the unverified content item; 
compare each of a plurality of portions following the start point of the unverified content item with corresponding portions in the first verified content item; 
identify, based on the comparing, an altered portion in the unverified content item, wherein the altered portion follows the start point of the unverified content item and does not match a corresponding portion in the first verified content item; 
in response to identifying the altered portion, determine, based on the comparing, that one or more portions of the unverified content item that follow the altered portion match corresponding portions in the first verified content item; 
determine, based on the altered portion of the unverified content item and content of the first verified content item, whether the unverified content item violates the verification criteria by:
retrieving a first rule from a plurality of rules defined by the verification criteria;
determining whether content of the unverified content item violates the first rule based on comparing the unverified content item to the first verified content item;
in response to determining that the content of the unverified content item violates the first rule:
retrieving a second rule from the plurality of rules defined by the verification criteria; and
determining whether content of the unverified content item violates the second rule based on comparing the unverified content item to the first verified content item;
in response to determining that the content of the unverified content item does not violate the first rule:
retrieving a third rule from the plurality of rules defined by the verification criteria; and
determining whether content of the unverified content item violates the third rule based on comparing the unverified content item to the first verified content item; and
determining, based on the first rule and the second rule or based on the first rule and the third rule, that the unverified content item violates the verification criteria;
in response to determining that the unverified content item violates the verification criteria, store a verification flag in association with the unverified content item, wherein the verification flag indicates that the unverified content item violates the verification criteria;
in response to determining that the unverified content item does not violate the verification criteria, store the verification flag in association with the unverified content item, wherein the verification flag indicates that the unverified content item does not violate the verification criteria;

 

16. (Cancelled) 

Conclusion
	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494